IN RE ADOPTION OF PRESUMPTIVE SENTENCES:
 ORDER
In accordance with G.L. 1956 (2000 Reenactment) § 12-19.3-2, the attached rules of the Superior Court, promulgated by a majority of the justices of the Superior Court, establishing presumptive sentences for Possession of a Controlled Substance, Delivery of Schedule I/II Controlled Substance, Conspiracy to Violate Controlled Substance Act, and Forgery  Counterfeiting, are hereby approved by the Rhode Island Supreme Court.
Entered as an Order of this Court this 20th day of March 2003.
To accomplish the intended purpose of the statute, a request was made to Rhode Island Judicial Technology Center to identify those categories of cases that qualified for the adoption of a presumptive sentence. On January 24, 2003, the Superior Court received a report that identified four offenses, which exceeded 5% of the felony charges filed for the year 2002.
They are:
I. POSSESSION OF A CONTROLED SUBSTANCE 1341
II. MANUFACTURE/DELIVERY OF SCHEDULE I/II CONTROLLED SUBSTANCE 1131
III. CONSPIRACY TO VIOLATE CONTROLLED SUBSTANCE ACT 581
IV. FORGERY  COUNTERFEITING 544
In considering the offenses of Possession, Delivery and Conspiracy to deliver controlled substances, the Superior Court Justice believe that there is a wide range of factors that must be considered:
1. The age of the defendant;
2. The age of the person to whom the drugs were delivered;
3. Was it for financial consideration?
4. How much money was involved?
5. The quantity of drugs involved.
In considering the offenses of Forgery and Counterfeiting, the Superior Court Justices believe that there also is a wide range of factors that must be considered:
1. The age of the defendant;
2. The relationship to the victim;
3. The amount of restitution to be paid;
4. How much money was involved?
5. The attitude of the victim.
Because of the many variables, we felt compelled to recommend as broad a range as practical, recognizing the sentences authorized by law and the purpose of 12-19.3-2. The following are the sentences we recommend to be presumptive sentences:
1. Possession of a Controlled Substance Zero (0) to eighteen (18) months to serve.
2. Delivery of a Schedule I/II Controlled Substance Not less than two (2) years to serve; No. more than ten (10) years to serve.
3. Conspiracy to Violate the Controlled Substance Act Not less than one (1) year to serve; No more than ten (10) years to serve.
4. Forgery  Counterfeiting Not less than one (1) year to serve; No more than five (5) years to serve.
The Superior Court Justices met on February 28, 2003, to consider these sentences and sincerely believe that these recommendations are in good faith, considering the many variables that must be considered, and recommend to the Supreme Court that these presumptive sentences be approved for adoption as a Rule of Court.
Presumptive Sentence: Possession of a Controlled Substance. Zero (0) to eighteen (18) months to serve.
Presumptive Sentence: Delivery of a Schedule I/II Controlled Substance. Not less than two (2) years to serve; No more than twenty (20) years to serve.
Presumptive Sentence: Conspiracy to Violate the Controlled Substance Act Not less than one (1) year(s) to serve, nor more than ten (10) years to serve.
Presumptive Sentence: Forgery  Counterfeiting Not less than one (1) year(s) to serve, nor more than five (5) years to serve.